MEMORANDUM **
Appellant Carol Stepper seeks reversal of a summary judgment order denying her claim for compensatory damages for lost earnings capacity on account of a disabling injury to her left knee suffered at the Puget Sound Navy Shipyard (“Shipyard”). We have jurisdiction under 28 U.S.C. § 1291 and affirm for the reasons stated by the district court.
The causal nexus between Stepper’s injury and the Shipyard’s discriminatory conduct was too attenuated to merit compensatory damages of this type. The relevant statutory and regulatory provisions under Title VII of the Civil Rights Act of 1964, as amended, in conjunction with our prior case law, do not justify the awarding of lost future earnings under Stepper’s theory of “but for” causation.
Although Stepper successfully represented herself at the administrative hearing on her initial claim of sex discrimination, she did not prevail in any of her subsequent claims for compensatory damages while represented by counsel. She is not a prevailing party. Accordingly, we affirm the denial of attorney’s fees.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.